THE      ATTORNEYGENE-
                                OF TEXAS

   w’miL    WILSON
*x-roRNEY      GENERAL
                                   March 29, 1962

        Hon. W. W. Kilgore            Opinion Ro. WW-1290
        County Attorney
        Victoria  County             Rer   Whether justice  courts or county
        Victoria,  Texas                   courts have jurisdiction    to try
                                           persons who are charged with vlo-
                                           lating the provisions    of Article
        Dear Mr. Kilgore :                 802e of Vernon’s Penal Code.

                   We have received your request for an opinion as to
        whether justice   courts or county. courts have jurisdiction    to try
          ersons who are charged with violating    the provisions   of Article
        t;02e of Vernon Is Penal Code.
                  Article  8020 of Vernon’s    Penal code of Texas prwldes
        in part as follows :
                     “Any male minor who has assed his 14th blrth-
               day but has not reached his 1 f;th birthday,      and any
               female minor who has      ssrd her 14th birthday but
               has not reached her 1 I?th birthday,     and who drives
               or operates an automobile or any other motor vehicle          ~
               on any pubbic road or highway in this State or upon’
               any street or alley within the limits of any city,
               town or village     or upon any beach as defined in
               Chapter 430, A&s of the 5lst Leg&il.&Ire,         1949,
               while under the influenoe     of intoxfcatlng   liquor
               or who drives or operates an automobile or any o c her
               motor vehicle    in such way as to violate    any traffic
               law of.this   state, shall be guilty of a misdemeanor
               and shall be punished by a fine of not more than
               One Hundred Dollars ($100.00).      . . .,w
                     nSectlon 2. No such minor after conviction      or
               plea of gu$lty and imposition  0i fine,   shall be com-
               mitted to any jail in default of payment of the fine
               Imposed, but the court imposing such fine shall have
               power to suspend and take possession    of such minor ‘8
               driving license and retain the same until such fine
               has been paid.”
                     t%ection 4.   The offensrs  created under this
               Act shall be under the jurisdiction     of the COUrta
               regularly   empowered to try misdemeanors carrying
Hon. W. W. Kilgore,     page 2   (WW-1290)


     the penalty herein affixed       and shall not be
     under the jurisdiction     of ihe Juvenile Courts;
     but nothing contained in this Act shall be
     construed to otherwise repeal or affect       the
     statutes regulating    the. powers and duties of
     Juvenile Courts.     The provisions   of this Act
     shall be cumulative of all other laws on the
     subject.”
            Justice of the Peace or Justice      Courts are provided
for in the Constitution   of Texas.  Article      V, Section 19 of the
Constitution   reads :
            “Justices    of the peace shall have juris-
     diction   in criminal matters of all cases where
                         f&e to be bmsed     bv law GLY
     gt k?%Fg        t”u   for two Q&red    dw
     and skh other jurisdiction        criminal or ai%,
     as may be provided by law kder such regula-
     tions as may be prescribed      by law.”
           It has been held that the Justice Courts have no juris-
diction  to try cases when the punishment exceeds a pecuniary fine
of two hundred dollars.    Imprisonment for any length of time or a
susoension of a license  in addition to a fine has been held to
remove the criminal offense from the jurisdiction    of themJustice
~;~~1W.Tk&+.&&&011~~5rim.              369 (1876); Morris v. State,

          Article     60, V,C.C.P.,   reads as follows:
            V’Justices of the peace shall have juris-
     diction   in criminal cases where the fine to be
     iIIIDOSed bv law mav not exceed two mdred     do&-
     J&g& ”
          In &rris   v 0 Stau o mp        the Court of Criminal Appeals
held that a statute providing for punishment by a fine of not more
than two hundred dollars   and forfeiture    of hunting license and
right to hunt for one year removed the case from the jurisdiction
of the Justice Court.    Here, of course, there was fine &      a for-
feiture.
           Article     917, Code of Criminal Procedure, provides that
the defendant shall remain In the custody of the sheriff       until the
fine and costs are paid.       Such imprisonment is not an additional
penalty but rather ,.., an aid in’ the collection of the fine.
.   .




        Hon. W. W. Kilgore,   page 3     (WW-ET.gOJ


                   It is our interpretation    of Section 2 of Article   802e,
        V.P.C.  that the penalty set out is a fine of not more than One
        Hundred Dollars.   Although Section 2 states      that "the court im-
        posing such fine shall have power to suspend and take possession
        of such minor's driving license and retain the same until such
        fine has been paid," its purpose is analogous to Article       917,
        V.C.C.P. and is only applicable     upon failure  to pay the fine.
        Section 2 is not an additional     penalty, but is likewise an aid
        in the collection  of the fine.



                  The Justice Courts have jurisdiction    to try per-
             sons charged with violating Article    802e of Vernon's
             Penal Code.
                                           Yours very truly,
                                           WILL WILSON
                                           Attorney General of Texas



                                              Irwin R. Salmanson
        IRS:bjh:wb                            Assistant Attorney General

        APPROVED:
        OPINIONCOMMITTRE
        W. V. Geppert, Chairman
        Robert Lewis
        Fred D. Ward
        Elmer McVey
        RRVIEWRDFCRTREATTOFi~YGENEFlAL

        By: Houghton Drownlee,     Jr.